Exhibit 10.4

 



INDEPENDENT CONTRACTOR CONSULTANT AGREEMENT

 

This INDEPENDENT CONTRACTOR CONSULTANT AGREEMENT, is made this 12th day of
December, 2017 between JTH Tax, Inc., a Delaware corporation (“Company”) and
Kathleen E. Donovan (“Consultant”).

 

WHEREAS, Company is desirous of engaging Consultant to provide certain
consulting services to company; and

 

WHEREAS, Consultant agrees to provide the consulting services pursuant to the
terms herein.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.             SERVICES.

 

1.1              The Company hereby engages Consultant to provide consulting
services on operational and finance matters as determined by Company and at the
direction of the Chief Financial Officer.

 

1.2              The Company shall not control the manner or means by which
Consultant performs the Services.

 

2.             TERM. The term of this Agreement shall commence on January 1,
2018 and shall continue until March 31, 2018, unless earlier terminated in
accordance with Section 8 (the "Term"). Any extension of the Term will be
subject to mutual written agreement between the parties.

 

3.             FEES AND EXPENSES.

 

3.1              As full compensation for the Services and the rights granted to
the Company in this Agreement, the Consultant shall invoice Company for and the
Company shall pay Consultant a total of $172,525.00 (“Total Consulting Fee”) to
be paid in four monthly installments of $43,131.25 on January 1, 2018, February
1, 2018, March 1, 2018 and April 1, 2018 (the "Fees"). Consultant will provide
Company with an IRS Form W-9 or federal tax identification number and
acknowledges that she will receive an IRS Form 1099-MISC from the Company, and
that Consultant shall be solely responsible for all federal, state, and local
taxes, as set out in Section 4.2. The Company shall have no responsibility for
wage withholding for Consultant or any of Consultant’s employees or personnel.

 

3.2              Consultant will be responsible for all reporting and payment
obligations incurred under this Agreement for Consultant and Consultant’s
personnel, if any, including without limitation, workers’ compensation
insurance, Social Security, federal and state tax deductions, disability
insurance, unemployment insurance, garnishments, etc.

 

 

 



4.             RELATIONSHIP OF THE PARTIES.

 

4.1              Consultant is an independent contractor of the Company, and
this Agreement shall not be construed to create any association, partnership,
joint venture, employee, or agency relationship between Consultant and the
Company for any purpose. Consultant has no authority (and shall not hold herself
out as having authority) to bind the Company and Consultant shall not make any
agreements or representations on the Company's behalf without the Company's
prior written consent.

 

4.2              Without limiting Section 4.1, Consultant will not be eligible
to participate in any vacation, group medical or life insurance, disability,
profit sharing or retirement benefits, or any other fringe benefits or benefit
plans offered by the Company to its employees, and the Company will not be
responsible for withholding or paying any income, payroll, Social Security, or
other federal, state, or local taxes, making any insurance contributions,
including for unemployment or disability, or obtaining workers' compensation
insurance on Consultant’s behalf. Consultant shall be responsible for, and shall
indemnify the Company against, all such taxes or contributions, including
penalties and interest. This shall in no way limit Company’s obligations
pursuant to Consultant’s separate prior Employment Agreement with Company dated
February 1, 2014 or pursuant to the separate Release Agreement between the
parties.

 

5.             INTELLECTUAL PROPERTY RIGHTS.

 

5.1              The Company is and shall be, the sole and exclusive owner of
all right, title, and interest in and to all the results and proceeds of the
Services performed under this Agreement (collectively, the "Deliverables").
Consultant agree that the Deliverables are hereby deemed a "work made for hire"
as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of the
Deliverables do not constitute a "work made for hire," Consultant hereby
irrevocably assigns to the Company, in each case without additional
consideration, all right, title, and interest in and to the Deliverables.

 

5.2              Except for such pre-existing materials, Consultant has no right
or license to use, publish, reproduce, prepare derivative works based upon,
distribute, perform, or display any Deliverables. Consultant has no right or
license to use the Company's trademarks, service marks, trade names, trade
names, logos, symbols, or brand names.

 

6.             CONFIDENTIALITY.

 

6.1              Consultant acknowledges that Consultant will have access to
information that is treated as confidential and proprietary by the Company
including without limitation the existence and terms of this Agreement, trade
secrets, technology, and information pertaining to business operations and
strategies, customers, pricing, marketing, finances, sourcing, personnel, or
operations of the Company, its affiliates, or their suppliers or customers, in
each case whether spoken, written, printed, electronic, or in any other form or
medium (collectively, the "Confidential Information"). Any Confidential
Information that Consultant develops in connection with the Services, including
but not limited to any Deliverables, shall be subject to the terms and
conditions of this clause. Consultant agrees to treat all Confidential
Information as strictly confidential, not to disclose Confidential Information
or permit it to be disclosed, in whole or part, to any third party without the
prior written consent of the Company in each instance, and not to use any
Confidential Information for any purpose except as required in the performance
of the Services. Consultant shall notify the Company immediately in the event
Consultant becomes aware of any loss or disclosure of any Confidential
Information.

 

2

 



6.2              Confidential Information shall not include information that:

 

(a)                is or becomes generally available to the public other than
through Consultant’s breach of this Agreement; or

 

(b)               is communicated to Consultant by a third party that had no
confidentiality obligations with respect to such information.

 

6.3              Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. Consultant
agrees to provide written notice of any such order to an authorized officer of
the Company within one calendar day of receiving such order, but in any event
sufficiently in advance of making any disclosure to permit the Company to
contest the order or seek confidentiality protections, as determined in the
Company's sole discretion.

 

7.             REPRESENTATIONS AND WARRANTIES.

 

7.1              Consultant represents and warrants to the Company that:

 

(a)                Consultant has the right to enter into this Agreement, to
grant the rights granted herein and to perform fully all of Consultant’s
obligations in this Agreement;

 

(b)               Consultant’s entering into this Agreement with the Company and
Consultant’s performance of the Services do not and will not conflict with or
result in any breach or default under any other agreement to which Consultant is
subject;

 

(c)                Consultant has the required skill, experience, and
qualifications to perform the Services, Consultant shall perform the Services in
a professional and workmanlike manner in accordance with best industry standards
for similar services and Consultant shall devote sufficient resources to ensure
that the Services are performed in a timely and reliable manner;

 

(d)               Consultant shall perform the Services in compliance with all
applicable federal, state, and local laws and regulations;

 

(e)                the Company will receive good and valid title to all
Deliverables, free and clear of all encumbrances and liens of any kind;

 

3

 



(f)                all Deliverables are and shall be Consultant’s original work
(except for material in the public domain or provided by the Company) and do not
and will not violate or infringe upon the intellectual property right or any
other right whatsoever of any person, firm, corporation, or other entity.

 

7.2              The Company hereby represents and warrants to Consultant that:

 

(a)                it has the full right, power, and authority to enter into
this Agreement and to perform its obligations hereunder; and

 

(b)               the execution of this Agreement by its representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action.

 

8.             TERMINATION.

 

8.1              Consultant may terminate this Agreement without cause upon 30
days' written notice to Company. In the event of termination pursuant to this
clause, no further amounts shall be due or payable from Company to Consultant

 

8.2              Company may terminate this Agreement at any time, for any
reason, by providing written notice to Consultant. If Company terminates this
Agreement pursuant to this Section 8.2, Company will be required to pay any
additional amounts required to make up the Total Consulting Fee outlined in
Section 3.1.

 

8.3              Company may terminate this Agreement, effective immediately
upon written notice to Consultant upon material breach of this Agreement. Upon
such notice no further amounts shall be due or payable to Consultant

 

8.4              Upon expiration or termination of this Agreement for any
reason, or at any other time upon the Company's written request, Consultant
shall within 3 business days after such expiration or termination:

 

(a)                deliver to the Company all Deliverables (whether complete or
incomplete) and all hardware, software, tools, equipment, or other materials
provided for Consultant’s use by the Company;

 

(b)               deliver to the Company all tangible and electronic documents
and materials (and any copies such that no Confidential Information is retained
in tangible or electronic form) containing, reflecting, incorporating, or based
on the Confidential Information;

 

(c)                certify in writing to the Company that Consultant has
complied with the requirements of this clause.

 

8.5              The terms and conditions of this clause and Section 4, Section
5, Section 6, Section 7 and Section 10 shall survive the expiration or
termination of this Agreement.

 

4

 



9.             ASSIGNMENT. Consultant shall not assign any rights, or delegate
or subcontract any obligations, under this Agreement without the Company's prior
written consent. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.

 

10.         MISCELLANEOUS.

 

10.1          Consultant shall not export, directly or indirectly, any technical
data acquired from the Company, or any products utilizing any such data, to any
country in violation of any applicable export laws or regulations.

 

10.2          All notices, requests, consents, claims, demands, waivers, and
other communications hereunder (each, a "Notice") shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this Section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees prepaid), email (with confirmation of transmission), or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.

 

10.3          This Agreement, together with any other documents incorporated
herein by reference constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter.

 

10.4          This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each party hereto, and any of the terms
thereof may be waived, only by a written document signed by each party to this
Agreement or, in the case of waiver, by the party or parties waiving compliance.

 

10.5          This Agreement and all related documents and all matters arising
out of or relating to this Agreement, whether sounding in contract, tort, or
statute are governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia.

 

10.6          If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

10.7          This Agreement may be executed in multiple counterparts and by
facsimile signature, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

5

 



Accepted and Agreed To:

 

 

  COMPANY         By: /s/ Edward L. Brunot   President and Chief Executive  
Officer                           CONSULTANT         By : /s/ Kathleen E.
Donovan     Kathleen E. Donovan

 

 

 

6



--------------------------------------------------------------------------------

